NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 20 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RAFAEL SALAS,                                   No. 21-16013

                Plaintiff-Appellant,            D.C. No. 4:17-cv-04828-JST

 v.
                                                MEMORANDUM*
CARRAWAY, Correctional Officer; LACY,
Correctional Sgt.; HENRY NICHOLS,
Correctional Officer,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Jon S. Tigar, District Judge, Presiding

                             Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      California state prisoner Rafael Salas appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging retaliation claims. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
391 F.3d 1051, 1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment because Salas failed

to raise a genuine dispute of material fact as to whether defendant’s search of his

cell was motivated by a retaliatory animus. See Rhodes v. Robinson, 408 F.3d 559,

567-68 (9th Cir. 2005) (elements of a First Amendment retaliation claim in the

prison context); see also Wood v. Yordy, 753 F.3d 899, 905 (9th Cir. 2014)

(“[M]ere speculation that defendants acted out of retaliation is not sufficient.”).

      Salas’s motion for appointment of counsel (Docket Entry No. 16) and his

motion for preliminary injunction (Docket Entry No. 18) are denied.

      AFFIRMED.




                                           2                                    21-16013